AGREEMENT AND PLAN OF STOCK EXCHANGE This Agreement and Plan of Stock Exchange ("Agreement"), is made and entered into this 31stday of March 2010, by and among FOUR STAR HOLDINGS, INC., a Florida Corporation ("FOUR STAR HOLDINGS"), and FOUR STAR REALTY, LLC, an Alabama Limited Liability Company ("FOUR STAR REALTY”). FOUR STAR HOLDINGS, and FOUR STAR REALTY are hereinafter sometimes collectively referred to as the "Parties." RECITALS: A.FOUR STAR HOLDINGS desires to acquire all of the issued and outstanding member interests of FOUR STAR REALTY, through a Stock Exchange with and into FOUR STAR HOLDINGS (the "Stock Exchange"), with FOUR STAR HOLDINGSas the surviving corporation of the Stock Exchange. B.It is the intention of the parties hereto that: (i) the Stock Exchange shall qualify as a tax free reorganization under Section 338 of the Internal Revenue Code of 1986, as amended, and related sections thereunder; and the parties intend this Agreement to qualify as a "plan of reorganization" within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a), and (ii) the Stock Exchange shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended, and under the applicable securities laws of each state or jurisdiction where the FOUR STAR HOLDINGS Security Holders reside. C.The board of directors of each of FOUR STAR HOLDINGS, and FOUR STAR REALTY and the FOUR STAR HOLDINGS Security Holders each deem it to be in the best interests of FOUR STAR HOLDINGS and FOUR STAR REALTY and their respective shareholders and members to consummate the Stock Exchange, as a result of which FOUR STAR HOLDINGS shall acquire all of the issued and outstanding membership interests of FOUR STAR REALTY. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties hereto agree as follows: CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: "Applicable Law" means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties, the Stock Exchange and/or the Parties.” "Articles of Stock Exchange" shall mean the certificate of Stock Exchange of FOUR STAR REALTY with and into FOUR STAR HOLDINGS.” "Business Day" shall mean any day, excluding Saturday or Sunday or any other day on which national banks located in Alabama and Florida shall be closed for business.” "dollar" and "$" means lawful money of the United States of America.” Page 1 of 19 "FOUR STAR HOLDINGS Common Stock" shall mean the shares of common stock of FOUR STAR HOLDINGS, no par value per share.” "FOUR STAR HOLDINGS Fully-Diluted Common Stock" means, as at the time in question, the maximum number shares of FOUR STAR HOLDINGS Common Stock that are issued and outstanding, after giving effect to: (a) the issuance of all of the Stock Exchange Shares; and (b) the issuance of any other shares of FOUR STAR HOLDINGS Common Stock that are issuable upon conversion of any FOUR STAR HOLDINGS notes or shares of FOUR STAR HOLDINGS Preferred Stock, or upon the exercise of options, warrants or other rights to purchase shares of FOUR STAR HOLDINGS capital stock, but only to the extent that such securities are (i) outstanding as at the Effective Time of the Stock Exchange, or (ii) issued subsequent to the Effective Time of the Stock Exchange.” "Effective Time" shall mean the date upon which the Stock Exchange of FOUR STAR HOLDINGS into FOUR STAR REALTY shall be consummated pursuant to the filing of the Articles of Stock Exchange with the Secretary of State of Florida.” "Exchange Act" means the Securities Exchange Act of 1934, as amended.” "GAAP" means generally accepted accounting principles in the United States of America as promulgated by the American Institute of Certified Public Accountants and the Financial Accounting Standards Board or any successor Institutes concerning the treatment of any accounting matter.” "Knowledge" means the knowledge after reasonable inquiry.” "Lien" means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, encumbrance or other adverse claim of any kind in respect of such property or asset.” "Material Adverse Effect" with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of such entity or group of entities, taken as a consolidated whole.” "Stock Exchange Shares" shall mean that number of shares of FOUR STAR HOLDINGS Common Stock or Preferred Stock to be issued to the FOUR STAR REALTY Membership Holders on the Closing Date and at the Effective Time of the Stock Exchange.” "Person" means any individual, corporation, partnership, trust or unincorporated organization or a government or any agency or political subdivision thereof.” "FOUR STAR REALTY Membership Interests" shall mean the Membership Interests of FOUR STAR REALTY.” Page 2 of 19 "FOUR STAR REALTY Managing Member" shall mean the Managing Member of FOUR STAR REALTY.” "FOUR STAR REALTY Membership Interests" means, as at the date in question, all of the issued and outstanding Member Interests of FOUR STAR REALTY.” "FOUR STAR REALTY Membership Holders" means the collective reference to all of the record holders of the FOUR STAR REALTY Membership Interests at the Effective Time of the Stock Exchange, including the FOUR STAR REALTY Managing Members.” "Stock Subscription Agreement" means that certain agreement by and between FOUR STAR HOLDINGS and the FOUR STAR REALTY Membership Holders providing for the acquisition by the FOUR STAR HOLDINGS Security Holders of the FOUR STAR REALTY Membership Interests.” "Surviving Entity" shall mean FOUR STAR HOLDINGS as the surviving entity in the Stock Exchange as provided in Section 1.1.” "Tax" (and, with correlative meaning, "Taxes" and "Taxable") means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and (ii) any responsibility for the payment of any amounts of the type described in clause (i)above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any responsibility for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person.” "Tax Return" means any return, declaration,· form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof.” THE STOCK EXCHANGE SECTION 1. THE STOCK EXCHANGE: EFFECTIVE TIME. 1.1 The Stock Exchange.
